      Case 2:20-cv-09352 Document 1 Filed 10/12/20 Page 1 of 5 Page ID #:1




 1   SIMONIAN & SIMONIAN, PLC
     SHIRAZ SIMONIAN (SBN 247150)
 2   Email: shiraz@simonianlawfirm.com
     SEVAG SIMONIAN (SBN 279232)
 3   Email: sevag@simonianlawfirm.com
     144 N. Glendale Ave., Suite 228
 4   Glendale, CA 91206
     Tel: 818-405-0080
 5   Fax: 818-405-0082
 6   Attorneys for Plaintiffs
     TIMOTHY HANLON and
 7   THANH TO
 8
 9
                          UNITED STATES DISTRICT COURT

10                FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
     TIMOTHY HANLON, an individual;           CASE NO.:
12   THANH TO, an individual                (.
13                                            COMPLAINT AND DEMAND FOR
                  Plaintiff(s),               JURY TRIAL
14     v.
15
     UNITED STATES OF AMERICA, a
16   public governmental entity; CARLOS
17   MARTEL, an individual; and DOES 1 to
     10
18

19                Defendant(s).
20
21          COME NOW the Plaintiffs TIMOTHY HANLON and THANH TO (hereinafter,
22
23   “PLAINTIFFS”), residing in the city of San Pedro, County of Los Angeles and State of
23   California, complaining against Defendants, UNITED STATES OF AMERICA
24   (hereinafter “USA”), CARLOS MARTEL (hereinafter “MARTEL”), and DOES 1 to 10
25   (collectively herein referred to as “DEFENDANTS”) state as follows:
26
27
28
                                              1
29                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-09352 Document 1 Filed 10/12/20 Page 2 of 5 Page ID #:2




 1                               NATURE OF THIS ACTION
 2          1. This action involves claims for personal injuries and damages sustained by
 3   PLAINTIFFS arising from a motor vehicle collision, with a governmental vehicle,
 4   operated by the United States Customs and Border Protection, and driven by MARTEL,
 5   in the course of his employment with the United States Customs and Border Protection,
 6   who was solely at fault for causing the accident.
 7                              JURISDICTION AND VENUE
 8          2. This is an action against Defendants USA and MARTEL under the Federal
 9   Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(1), for negligence in
10   connection with an automobile accident caused by an employee of the United States
11   Customs and Border Protection, an agency of Defendant USA.
12          3. The claim herein is brought against Defendants USA and MARTEL pursuant
13   to the Federal Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(1), for
14   money damages as compensation for personal injuries caused by the negligence of an
15   employee of the United States Customs and Border Protection, an agency of Defendant
16   USA.
17          4. This automobile accident occurred on November 1, 2018 at approximately
18   8:30 a.m. in the city of Los Angeles.
19          5. PLAINTIFFS complied with the provisions of 28 U.S.C. §2675 of the Federal
20   Tort Claims Act by filing the form on or around January 27, 2020 with supporting
21   documentation.
22          6. That Claim was received by the United States Customs and Border Protection
23   on or around February 10, 2020, which is an agency of Defendant USA.
24          7. The United States Customs and Border Protection denied PLAINTIFFS’ claim
25   on August 19, 2020, indicating that “the party at fault for the accident was not an
26   employee of the government.”
27
28
                                                 2
29                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-09352 Document 1 Filed 10/12/20 Page 3 of 5 Page ID #:3




 1         8. The United States Customs and Border Protection thereafter issued another
 2   letter on September 8, 2020 clarifying their prior position and stating that it “does not
 3   deny that [Director of Feld Operations] Martel was the driver of the government vehicle
 4   and is a federal employee.”
 5         9. This suit is being filed by PLAINTIFFS against Defendants USA and
 6   MARTEL after the United States Customs and Border Protection’s denial of the Claim
 7   and less than two years after the incident forming the basis of this suit.
 8         10. Accordingly, this Court has jurisdiction over the within matter.
 9                               COUNT ONE - NEGLIGENCE
10         11. On or about November 1, 2018, PLAINTIFFS TIMOTHY HANLON and
11   THANH TO were the driver and passenger, respectively, of a 2008 Mercedes CLK550,
12   proceeding northbound on Gaffey Street in the City of San Pedro, County of Los
13   Angeles, State of California.
14         12. At the same time and place as aforementioned, an employee of the United
15   States Customs and Border Protection, MARTEL, was operating a vehicle owned by the
16   Unites States Customs and Border Protection, an agency of Defendant USA, and
17   proceeding eastbound on 4th Street in the City of San Pedro, County of Los Angeles,
18   State of California, when MARTEL failed to stop at a stop sign, causing a collision with
19   PLAINTIFFS.
20         13. At all times herein referenced, MARTEL, was employed by the United States
21   Customs and Border Protection, an agency of the Defendant USA, and was acting within
22   the scope of said employment of office.
23         14. At all times referenced herein, the vehicle operated by MARTEL was owned
24   and maintained by the United States Customs and Border Protection, an agency of
25   Defendant USA.
26         15. The United States Customs and Border Protection, an agency of Defendant
27   USA, and their employee, MARTEL, were negligent in the ownership, maintenance,
28
                                                  3
29                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-09352 Document 1 Filed 10/12/20 Page 4 of 5 Page ID #:4




 1   operation, possession and control of the automobile driven by MARTEL, so as to cause
 2   the same to disregard traffic conditions and crash into the vehicle which was being
 3   operated by PLAINTIFFS.
 4          16. As a direct and proximate result of the negligence of the United States
 5   Customs and Border Protection, an agency of the Defendant USA, and its employee,
 6   MARTEL, in the operation, control, ownership and maintenance of this motor vehicle,
 7   PLAITNIFFS TIMOTHY HANLON and THANH TO sustained severe and diverse
 8   personal injuries for which they have incurred and will continue to incur medical
 9   expenses, loss of income, pain and suffering, discomfort, inconvenience, emotional
10   distress, disabilities and restrictions on their normal daily activities, loss of quality and
11   enjoyment of life’s pleasures, and any and such further damages as will be proven at the
12   time of trial and which the Court deems appropriate.
13          17. The severity and diversity of PLAINTIFFS TIMOTHY HANLON and
14   THANH TO’s injuries having continually deteriorated following filing of their Claim,
15   newly discovered and intervening facts now exist which have caused PLAINTIFFS
16   TIMOTHY HANLON and THANH TO to incur and continue to incur, to the present
17   day, medical expenses, loss of income, pain and suffering, discomfort, inconvenience,
18   emotional distress, disabilities and restrictions on their normal daily activities, loss of
19   quality and enjoyment of life’s pleasures, all of which will also be proven at the time of
20   trial and which the Court deems appropriate.
21              WHEREFORE, PLAINTIFFS TIMOTHY HANLON and THANH TO pray
22   for:
23              1. Judgment in PLAINTIFFS’ favor and against Defendants UNITED
24   STATES OF AMERICA and CARLOS MARTEL due to the aforementioned actions of
25   MARTEL, an employee of Defendant USA’s agency, the United States Customs and
26   Border Protection, which is fair, just, and equitable;
27
28
                                                   4
29                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
      Case 2:20-cv-09352 Document 1 Filed 10/12/20 Page 5 of 5 Page ID #:5




 1              2. Damages, including actual, general, and compensatory damages, including
 2   pain and suffering damages; income/wage loss; hospital and medical expenses, loss of
 3   earning capacity, and future hospital and medical expenses;
 4              3. Prejudgment interest from November 1, 2018 to the date judgment is
 5   entered;
 6              4. For an award of costs;
 7              5. For such other and further relief as the Court deems just and proper.
 8                                      CERTIFICATION
 9         The undersigned certifies that the matter in controversy is not the subject of any
10   other action pending in any other court or of a pending arbitration proceeding nor is
11   any other action or arbitration proceeding contemplated.
12                               DEMAND FOR JURY TRIAL
13         PLAINTIFFS TIMOTHY HANLON and THANH TO hereby demand trial by
14   jury as to all issues raised by the within pleadings.
15                           DESIGNATION OF TRIAL COUNSEL
16         Shiraz Simonian, Esq. is designated as trial counsel as to all issues raised in the
17   within pleadings.
18

19   Dated: October 12, 2020                          SIMONIAN & SIMONIAN, PLC
20
21
22                                                    BY: /s/ SHIRAZ SIMONIAN

23                                                    SHIRAZ SIMONIAN, ESQ.
24                                                    Attorneys for Plaintiffs
                                                      TIMOTHY HANLON and THANH TO
25
26
27
28
                                                  5
29                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
